DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Westwood (US Patent 6,106,211) is considered the closest prior art and discloses a material processing apparatus comprising a material processing machine (11, 40) pivotably coupled to a base (1) by a pivot joint (2 and 3) that allows pivoting movement of said material processing machine about a pivot axis that is perpendicular to a ground surface, wherein said pivot joint comprises an upper joint part (2) coupled to said material processing machine, and a lower joint part (3) coupled to said base, said upper and lower parts being coupled together by a spindle (5) that defines said pivot axis and about which the upper joint part is rotatable with respect to the lower part.
The primary reason for the allowance of claim 1 is the inclusion of said pivot joint includes a rotation sensor for detecting an angular position of said upper joint part with respect to a reference position in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 12, Westwood (US Patent 6,106,211) is considered the closest prior art and discloses a pivot joint for coupling a first part (11) of a material processing apparatus to a second part (40) of a material processing apparatus to allow pivoting 
The primary reason for the allowance of claim 12 is the inclusion of said pivot joint includes a rotation sensor for detecting an angular position of said upper joint part with respect to a reference position in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 19, Westwood (US Patent 6,106,211) is considered the closest prior art and discloses a chassis for a material processing apparatus, the chassis comprising a first end (1), a second end (3) and an intermediate section (2) between said first and second ends, wherein the chassis comprises first chassis part (1) that includes said first end, a second chassis part (3) that includes said second end, wherein said relative pivoting movement between the first and second chassis parts allows said intermediate section of the chassis to be lowered or raised between an operating state  (fig 4) in which said intermediate section is relatively raised, and a lowered state (fig 2) in which said intermediate section is lowered with respect to said operating state.
The primary reason for the allowance of claim 19 is the inclusion of said first chassis part including a link structure that is pivotably coupled to said second chassis at a first pivot axis that runs transversely of the chassis and is located between first and second ends of the chassis to allow relative pivoting movement between the first and second chassis parts about said first pivot axis, said link structure being pivotable at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        10/20/2021